Name: Council Decision (EU) 2019/232 of 16 July 2018 establishing the position to be adopted on behalf of the European Union within the Regional Steering Committee of the Transport Community as regards the adoption of the rules of procedure of that committee
 Type: Decision
 Subject Matter: maritime and inland waterway transport;  land transport;  organisation of transport;  politics and public safety;  European construction;  economic geography;  transport policy
 Date Published: 2019-02-08

 8.2.2019 EN Official Journal of the European Union L 37/113 COUNCIL DECISION (EU) 2019/232 of 16 July 2018 establishing the position to be adopted on behalf of the European Union within the Regional Steering Committee of the Transport Community as regards the adoption of the rules of procedure of that committee THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 91 and Article 100(2), in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Treaty establishing the Transport Community (the TCT) was signed by the Union in accordance with Council Decision (EU) 2017/1937 (1). (2) In accordance with Article 41(3) of the TCT, the TCT applies provisionally between the Union, the Republic of Albania, Bosnia and Herzegovina and Kosovo (*1) since 9 October 2017, and between those Parties and the Republic of Serbia since 29 November 2017. (3) Pursuant to Article 24(5) of the TCT, the Regional Steering Committee of the Transport Community (the Steering Committee) is to adopt its rules of procedure. (4) It is appropriate to establish the position to be adopted on the Union's behalf within the Steering Committee as regards the adoption of the rules of procedure of that committee, since the decision as regards those rules will be binding on the Union. (5) The position of the Union within the Steering Committee should therefore be based on the attached draft decision, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted on behalf of the Union within the Regional Steering Committee of the Transport Community (the Steering Committee) shall be based on the draft Decision of the Steering Committee attached to this Decision. Minor changes to that draft Decision may be agreed to by the representatives of the Union within the Steering Committee without further decision by the Council. Article 2 This Decision is addressed to the Commission. Done at Brussels, 16 July 2018. For the Council The President J. BOGNER-STRAUSS (1) Council Decision (EU) 2017/1937 of 11 July 2017 on the signing, on behalf of the European Union, and provisional application of the Treaty establishing the Transport Community (OJ L 278, 27.10.2017, p. 1). (*1) This designation is without prejudice to positions on status, and is in line with United Nations Security Council Resolution 1244 (1999) and the ICJ Opinion on the Kosovo declaration of independence. DRAFT DECISION No 2018/1 OF THE REGIONAL STEERING COMMITTEE OF THE TRANSPORT COMMUNITY of ¦ on the adoption of its Rules of Procedure THE REGIONAL STEERING COMMITTEE OF THE TRANSPORT COMMUNITY, Having regard to the Treaty establishing the Transport Community, and in particular Article 24(5) thereof, HAS DECIDED AS FOLLOWS: Sole Article The Rules of Procedure of the Regional Steering Committee of the Transport Community, attached to this Decision, are hereby adopted. Done in ¦, on ¦ 2018. For the Regional Steering Committee The President RULES OF PROCEDURE OF THE REGIONAL STEERING COMMITTEE OF THE TRANSPORT COMMUNITY I. GENERAL 1. These Rules of Procedure establish the internal procedures for operation of the Regional Steering Committee (the Steering Committee) as an institution under the Treaty establishing the Transport Community (the Treaty) between the European Union and the South East European Parties (the Republic of Albania, Bosnia and Herzegovina, the former Yugoslav Republic of Macedonia, Kosovo (*1), Montenegro and the Republic of Serbia). 2. In case of any contradiction between these Rules of Procedure and the Treaty, the provisions of the Treaty shall apply. II. MEMBERS, OBSERVERS AND OTHER PARTICIPANTS 1. The members of the Steering Committee should, in principle, be senior officials in the respective ministries in charge of transport. 2. The act of appointment of a member shall provide evidence that the member is mandated to express the position of the respective Contracting Party in a manner binding on that Party. 3. Without prejudice to the position of observers in accordance with the second sentence of Article 24(2) of the Treaty, the Presidency and the Vice-Presidency as referred to in paragraph 2 of Section III may, where appropriate, agree to invite representatives of other states, international organisations or other bodies, including representatives of the civil society, to attend, on an ad hoc basis, specific meetings of the Steering Committee or one or more parts thereof. 4. Where the Presidency and the Vice-Presidency agree to invite representatives of other states, international organisations or other bodies, the Presidency shall inform the Contracting Parties and the Permanent Secretariat of the Transport Community (the Secretariat) at least three weeks before the meeting. The Contracting Parties and the Secretariat may submit their views to the Presidency within five working days from receiving this information. III. PRESIDENCY 1. Each South East European Party shall hold the Presidency of the Steering Committee for one calendar year and shall follow in alphabetical order as provided in subparagraph (b) of Article 2(1) of the Treaty. The first South East European Party to hold the Presidency shall be the Republic of Albania. 2. The Presidency shall chair the Steering Committee meetings. It shall be assisted by one representative of the European Union who shall hold the Vice-Presidency. 3. Should the Presidency not be in a position to perform its duties for a particular meeting, that meeting shall be chaired by the representative of the European Union who holds the Vice-Presidency. IV. PREPARATION OF MEETINGS 1. The meetings of the Steering Committee shall take place at the seat of the Secretariat. Nevertheless, the Presidency may decide on another place for a Steering Committee meeting after consultations with the Vice-Presidency and the Secretariat and considering the relevant financial, administrative and organisational aspects. Except in duly justified cases, that decision shall be made at least two months prior to the relevant meeting. 2. Contributions by the Secretariat to the organisational costs of the meetings outside the seat of the Secretariat shall be subject to its internal budgetary rules. 3. The dates of the meetings shall be agreed by the Presidency, the Vice-Presidency and the Secretariat. In principle, the dates shall be agreed at least two months prior to the relevant meeting. 4. The draft agenda of the meeting shall be agreed by the Presidency and the Vice-Presidency. The draft agenda and any documents related to it shall be distributed to the members and the observers at least six weeks prior to the relevant meeting. The members may make comments and propose that new items be added. Material of interest to other states, international organisations or other bodies invited in accordance with paragraph 3 of Section II shall also be distributed to them. 5. The Secretariat shall be responsible for the preparation of the meetings. It shall inform the Presidency and the Vice-Presidency periodically and upon request about the preparation process and follow their requests and guidance in this regard. V. MEETINGS OF THE STEERING COMMITTEE  PROCEDURAL RULES 1. The meetings of the Steering Committee shall not be public unless the Steering Committee decides otherwise. 2. Any member of the Steering Committee, observer or other participant of the meeting may be accompanied by officials who assist them. The names and functions of those officials shall be notified in advance to the Secretariat. As a principle, those officials shall not be more than three for any member, and not more than two for any observer in the meeting. However, the Presidency may further advise on the maximum number of representatives per delegation. 3. The Steering Committee shall be considered as meeting the required quorum only if four South East European Parties and the European Union are represented. 4. In accordance with Article 24(3) of the Treaty, the Steering Committee shall act by unanimity. Abstention by a member shall not prevent the Steering Committee from taking action provided that there is a quorum as required by paragraph 3 of this Section. 5. The agenda for the meeting shall be approved at its beginning. In urgent circumstances, new items may be included during the meeting subject to the agreement of the Presidency and the Vice-Presidency. 6. Observers may participate in the discussions and may make statements upon permission or when invited to do so by the Presidency. 7. Representatives of other states, international organisations or other bodies invited in accordance with paragraph 3 of Section II may participate in the discussions upon permission or when invited to do so by the Presidency, but they shall not take action of any kind in the Steering Committee. 8. The Conclusions of each meeting shall be drawn up with the assistance of the Secretariat. 9. The Conclusions shall record all measures adopted at the meeting as well as the positions of the members and any statement by observers regarding actions proposed to be taken by the Steering Committee. 10. The Conclusions shall be signed by the Presidency and distributed to the members and the observers. Where it is not possible to prepare the draft Conclusions by the end of the relevant meeting, the Presidency shall ensure that they are prepared and distributed within seven calendar days after the meeting. Any member may request corrections within seven calendar days upon receipt of the draft Conclusions. The Presidency shall arrange that the final version is distributed within seven days upon the expiry of the deadline for comments. 11. The Conclusions of meetings may not in any way restrict the scope or effects of legal acts or the Treaty. No statements or conclusions which contradict binding legal provisions shall be made. The Conclusions of meetings shall not form part of legal acts, nor shall they have any normative effect. VI. FORMS OF ACTION AND PROCEDURE TO BE FOLLOWED BY THE STEERING COMMITTEE General 1. The Steering Committee acts by adopting recommendations and decisions (together referred to as Measures), according to each case. The adoption of rules intended to ensure the functioning of the Steering Committee shall be considered as being the adoption of a decision. 2. Once a Measure is adopted or amended, it shall promptly be signed by the Presidency and then circulated by the Secretariat to all Contracting Parties. 3. Measures shall enter into force on the day of their adoption, unless they provide otherwise. 4. Unless otherwise specified in these Rules of Procedure, the adoption or amendment of Measures shall follow the same procedure. 5. Any request for the adoption or amendment of a Measure from a member or the Secretariat shall be made in writing at least 30 calendar days before the meeting of the Steering Committee at which it shall be discussed. 6. The request shall be sent to the Presidency with all members and the Secretariat in copy. It shall be accompanied by relevant explanatory notes. 7. In duly justified cases, Measures may be adopted or amended without being obliged to adhere to the forms and procedures set out in paragraphs 4 to 6 of this Section. Adoption of Measures by correspondence 8. The Steering Committee may adopt or amend Measures by correspondence, in the intervals between its meetings. Upon request by a member or the Secretariat for a Measure to be taken by correspondence, or upon its own initiative, the Presidency shall decide whether the matter warrants that a procedure by correspondence is to be followed, in consultation and agreement with the Vice-Presidency. 9. Where the Presidency has decided that a procedure by correspondence is to be followed, it shall instruct the Secretariat to dispatch the request to the members together with such information as the Presidency considers necessary, in consultation and agreement with the Vice-Presidency. In consultation and agreement with the Vice-Presidency, the Presidency shall also specify whether and, if so, under which conditions, amendments to the request may be made by the members. 10. In consultation and agreement with the Vice-Presidency, the Presidency shall determine the date and hour by which responses must be received, which shall in no case be earlier than 10 calendar days from the date of transmission of the information referred to in paragraph 9 of this Section. In exceptional circumstances, upon request or at its own discretion, the Presidency may, in consultation and agreement with the Vice-Presidency, extend the time limit for the receipt of responses. Any member who has not replied within the given time limit in writing, including via e-mail, shall be regarded as abstaining. 11. The Steering Committee shall act by unanimity. Unanimity shall be considered to have been achieved where at least four South East European Parties and the European Union have responded in favour of the Measure concerned and where no Party has opposed it. VII. DISCLOSURE OF INFORMATION 1. Unless otherwise decided, the finalised documents of the meetings (agenda, Conclusions, etc.) shall be made public on the website of the Secretariat. 2. The right of access to documents held by the Steering Committee shall be laid down in accordance with Article 38(2) and (3) of the Treaty. VIII. FINAL PROVISIONS 1. Observers and representatives of other states, international organisations or other bodies invited in accordance with paragraph 3 of Section II shall follow any requirements for confidentiality which apply to the members of the Steering Committee. Such requirements shall be reflected in the Conclusions of the relevant meeting. 2. Prior to attending relevant discussions, representatives of other states, international organisations or other bodies invited in accordance with paragraph 3 of Section II shall be requested to sign a confidentiality statement. Such a confidentiality statement shall contain a commitment to respect the confidentiality rules referred to in paragraph 1 of this Section. They shall be excluded from those discussions if they refuse to sign such a statement. 3. All acts of the Steering Committee shall be signed by the Presidency. 4. Any amendments to these Rules of Procedure shall be adopted by a decision of the Steering Committee. 5. If application of these Rules of Procedure to a specific situation gives rise to adifficulty of interpretation, the Presidency shall provide advice to resolve the situation, in consultation and agreement with the Vice-Presidency. 6. Following one year from the entry into force of these Rules of Procedure, based on practical experience with their application, the Secretariat may propose amendments to these Rules of Procedure as it deems useful or necessary. Where a member of the Steering Committee wishes to propose such an amendment, it shall consult first with the Secretariat. These Rules of Procedure shall enter into force on the day of their adoption by the Steering Committee. (*1) This designation is without prejudice to positions on status, and is in line with United Nations Security Council Resolution 1244 (1999) and the ICJ Opinion on the Kosovo declaration of independence.